 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDOneita Knitting Mills,Inc.andTextile Workers Unionof America,AFL-CIO, CLC. Case 11-CA-5021August 13, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINS ANDKENNEDYOn Feburary 21, 1973, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asamended, and to adopt her recommended Order, withthe following modification.TheAdministrativeLaw Judge found thatRespondent's vice president, Urtz, in July 1972, toldemployee Lambert at the Andrews, South Carolina,plant and the assembled employees at the nearbyLane plant that Respondent would not grant theUnion's request for a union dues deduction (checkoff)provision in the contract then being negotiated, andby such conduct interfered with, restrained, andcoerced its employees in the exercises of their right tobargain collectively through a representative of theirown choosing in violation of Section 8(a)(1) of theAct. The Administrative Law Judge reasoned that byannouncing to the employees that he would not ac-cede to a checkoff demand, Urtz was "painting him-self into a corner and making it difficult to negotiatefurther with the Union on this subject." Urtz's aim,according to the Administrative Law Judge, "was todeal with the Union through the employees ratherthan with the employees through the Union," andthus was violative of the Act underN. L.R.B. v. Gener-iRespondent argues that a finding that the unilateral grant of merit in-creases was a violation of Sec 8(a)(5) would be inconsistent with the holdingof this Board inSoutheasternMichigan GasCompany,198 NLRB No 8,wherein we found a discontinuance of merit increases to have been a viola-tion of Sec.8(a)(5)We disagree.An employerwith a past history of a meritincrease program neither may discontinue that program(as we found inSoutheastern Michigan)nor may he any longer continue to unilaterally exer-cise his discretion with respect to such increases,once an exclusive bargainingagent is selectedN L R B vKatz,396 U S 736 (1962)What is required isa maintenance of preexisting practices,ie , the general outline ofthe pro-gram, however the implementation of that program (to the extent that discre-tion has existed in determining the amounts or timing of the increases),becomes a matter as to which the bargaining agent is entitled to be consultedal Electric Company,418 F.2d 736, 756 (C.A. 2, 1969),cert. denied 397 U.S. 965 (1970). We do not agree thatthe doctrine of theGeneral Electriccase is applicableto Urtz's statement.General Electricinvolved a mas-sive campaign of employee persuasion designed toundercut the bargaining representative and win sup-port for the Company's "take-it-or-leave-it" bargain-ing methods. As found by the court (418 F.2d 762,763):We hold that an employer may not so combine"take-it-or-leave-it" bargaining methods with awidely publicized stance of unbending firmnessthat he is himself unable to alter a position oncetaken. . . . Such conduct, we find, constitutes arefusal to bargain "in fact." . . .. It also consti-tutes . . . an absence of subjective good faith, forit implies that the Company can deliberately bar-gain and communicate as though the Union didnot exist, in clear derogation of the Union's sta-tus as exclusive representative of its members un-der section 9(a).But the court also specifically called attention to thefact that it was not holding "that an employer may notcommunicate with his employees during negotia-tions." (418 F.2d at 762).In the present case, Respondent is not alleged tohave engaged in overall bad-faith bargaining. Thestatement about checkoff is not alleged as indicativeof such bargaining. Rather it is supposed to have inde-pendently coerced or restrained employees. We can-not agree. We note first that the statement was madeafter the Union was certified as bargaining represen-tative of Respondent's employees. It could not, there-fore, have had any impact on the employee vote forsuch representative. Secondly, the statement was notaccompanied by any threat. Thirdly, nothing is morecommon than for parties to contract negotiationspublicly to take positions on bargaining issues andthen to modify those positions during negotiations.We believe that employees today are sufficiently so-phisticated to appreciate this fact. Accordingly, wefind, contrary to the Administrative Law Judge, thatRespondent by engaging in such rhetoric did notthereby interfere with, restrain, or coerce employeesin violation of Section 8(a)(1) of the Act by its state-ment that it would not accede to a demand for a uniondues checkoff arrangement.'Amended Conclusions of LawDelete Conclusion of Law 3 and renumber the fol-lowing conclusions.2Varo, Inc,172 NLRB 2062, 2071.205 NLRB No. 76 ONEITA KNITTING MILLSORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, Onei-taKnitting Mills, Inc., Andrews, South Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order as so modified:1.Delete paragraph 1(b) and renumber paragraphs1(c) and 1(d) as paragraphs 1(b) and 1(c), respectively.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally, without prior noticeto and consultation with your bargaining repre-sentative, grant wage increases or change otherconditions of your employment.WE WILL NOT coercively interrogate, repri-mand, or threaten to keep under surveillance anyemployee because such employee has engaged ina protectedunionactivity.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed under Sec-tion 7 of the National Labor Relations Act.WE WILL, upon request, bargain collectivelywith Textile Workers Union of America, AFL-CIO, CLC, as the exclusive bargaining represen-tative of our employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reach,embody such understanding in a signed agree-ment. The bargaining unit consists of:All production and maintenance employees,quality control employees, fixers and fixer-learners at our Andrews and Lane,-South Car-olina, plants, excluding the truckdriver, train-ers,officeclericalemployees, guards andsupervisors as defined in the Act.ONEITAKNITTINGMILLS,INC(Employer)DatedBy501(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-2300.DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Administrative Law Judge: This case,initiatedby a charge filed on July 21, 1972, anda complaintissued on September 14, 1972, was tried before me inGeorgetown, South Carolina, on October 31 and November1and 2, 1972. The complaint, as amended at the hearing,allegesthat Respondent violated Section 8(a)(5) and (1) ofthe Act by taking certain unilateral action without consulta-tion with the employees' bargaining representative and byother acts of interference, restraint, and coercion. Respon-dent filed an answer, denying that it had engaged in any ofthe unfair labor practices alleged. Subsequent to the hearingcounsel for the General Counsel and for Respondent filedhelpful briefs.Upon the entire record in these proceedings, upon myobservation of the demeanor of the witnesses who testified,and after a careful consideration of the briefs, I make thefollowing:FINDINGS OF FACTIJURISDICTIONALFINDINGSRespondent is a New York corporation, having plants atAndrews and Lane, South Carolina, where it is engaged inthe knitting and manufacturing of cotton knit wear, includ-ing men's under garments. During the 12-month period pre-ceding the issuance of the complaint, which is arepresentative period, Respondent shipped from its An-drews and Lane plants goods valued in excess of $50,000directly to points located outside the State of South Caroli-na.During the same period Respondent purchased, frompoints outside the State, goods valued in excess of $50,000.On the basis of these admitted facts, I find that Respondentis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDTextileWorkersUnion ofAmerica,AFL-CIO, CLC,herein called the Union,is a labor organization within the 502DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDA. Setting and IssuesFollowing a representation election held under the aus-pices of the Board's Regional Director on November 19,1971, the Union was certified on December 23 as the exclu-sive bargaining representative of the production and main-tenance employees, quality control employees, fixers andfixer-learners at Respondent's Andrews and Lane, SouthCarolina, plants.[ At its Andrews plant Respondent hasabout 600 employees performing knitting, bleaching, T-shirt sewing, and briefs and athletic shirtsewingoperations.At its Lane plant about 20 miles away, Respondent hasabout 250 employees engaged in T-shirt sewing operations.Respondent is charged with unlawfully refusing to bar-gain with the Union, in violation of Section 8(a)(5) and (1)of the Act, by unilaterally, without prior notice to or consul-tation with the Union, (1) granting merit increases to itsemployees on or about January 29, 1972; (2) on about Feb-ruary 7, 1972, changing the working hours of the knittingdepartment employees; (3) locking its plant cafeteria on orabout February 7, 1972, at a time when some of its employ-ees formerly had access to it; and (4)ceasingon aboutMarch 1, 1972, its prior practice of rotating employees onsets of knitting machines.It is also alleged that Respondent independently violatedSection 8(a)(1) of the Act by threatening employees on orabout July 25, 1972, that it would withhold a retirement planfrom them and would never grant a checkoff to the Unionand by threatening employees on about July 28, 1972, withsurveillanceand other reprisals because of their union mem-bership, activities, and desires.B. The Alleged Refusals To Bargain1.The January 29, 1972,wage increasesOn January 29, 1972,Respondent granted to all unitemployees in the"indirect"category (those not on incentivepay), wage increases in varying amounts, as shown on thelist of those increases received in evidence(G. C. Exh. 2).Thus, salaried machine fixers received increases of $7.50 or$10 a week;one machine fixer was changed from an hourlypaid to a weekly salary basis;and other machine fixersreceived increases of between 5 cents and 25 cents an hour.Other hourly rated employees in the various job classifica-tions received raises of between 5 cents and 35 cents anhour.These were clearly merit increases.Although employ-ee members of the bargaining committee brought these in-creases to the attention of their bargaining negotiator,International Representative Roper,shortly after the in-creases were granted,the Union had no prior notice of oropportunity to discuss them with Respondent.Itwas notiObjections filed by Respondent to the election were overruled by theRegional DirectorOn appeal byRespondent to the Board,the latter onJanuary 21, 1972, denied review of the Regional Director's rulingsuntilMay 11 that Respondent furnished the Union with alist of these increases.As Respondent's payroll clerk, LaJean Owens, explained,it has been her practice every December since 1966 to pre-pare a list of "indirect" labor employees, with theirearningsrate and the date of their last increase and give it to FrankUrtz, vice president in charge of manufacturing, for thepurpose of review by him of the amounts of the annualincreases to be given each employee. This list comes backto her in January or February with the amount of the in-crease granted to each employee marked thereon.Respondent contends that its grant of the increases to itsemployees on January 29, 1972, was pursuant to a fixedpolicy to grant increases annually at approximately thattime of the year and was an existing working condition, thewithholding of which would itself have amounted to anunfair labor practice. Respondent's argument might be per-suasive if the increases had been given in a fixed amount orautomatically determined amount, such as cost of livingincreases, to all employees, so that there exists no elementof discretion as to different treatment to be accorded thevarious employees.State Farm Mutual Automobile InsuranceCo.,195 NLRB 871;SoutheasternMichigan Gas Company,198 NLRB No. 8.The January 29 raises, however, were strictly merit in-creases and although each employee whom Respondent waswilling to retain on its payroll apparently received someincrease, the amount of such increase depended in each caseupon the discretion of Vice President Urtz or whatevermanagement representative may have assisted or acted forhim. The employees had no way of knowing in advance ofreceiving their increases how much the increases would beor how their own increases might compare with those ofother employees or of those doing comparable work. Suchmatters are clearly appropriate for consideration and bar-gaining by the employees' chosen representative. As theSupreme Court stated inN.L.R.B. v. Katz,369 U.S. 736, 746(1962), regarding merit increases given pursuant to a previ-ously established policy,Whatever might be the case as to so-called "merit rais-es" which are in fact simply automatic increases towhich the employer has already committed himself, theraises here in question were in no sense automatic, butwere informed by a large measure of discretion. Thereis simply no way in such case for a union to knowwhether or not there has been a substantial departurefrom past practice, and therefore the union may prop-erly insist that the company negotiate as to the proce-dures and criteria for determining such increases.The gravamen of the offense with which Respondent ischarged is not that it continued, as was its past practice, toreview each employee's record for the purpose of determin-ing the amount of the annual increase to be awarded him;rather, it was Respondent's act of putting into effect thoseincreasesin the various amounts it had determined without2 In addition to these merit increases given all employees around the firstof the year Respondent automatically gives 5-cents-an-hour increases eachquarter to all new employees during the first year of their employment. It alsosometimes gives merit increases to some of its older employees at times otherthan around the first of the year as it did on or about July 3 and August 28,1972, after prior notice to and approval by the Union. ONEITA KNITTING MILLSfirst notifying the employee's bargaining representative andgiving it an opportunity to confer about the proposed in-creases beforetheybecame effective. It may well be that ifRespondent had submitted the list of proposed increases tothe Union, the latter would have approved the increases asit in fact did when Respondent later submitted to the Uniona list of further proposed merit increases in June and inAugust. I believe that Respondent, in later submitting to theUnion for its approval the further proposed increases, wasgiving proper recognition to its statutory bargaining obliga-tion. Respondent's unilateral action in granting the January29 increases, however, without prior notice or opportunityfor the Union to bargain about them was in derogation ofRespondent's bargaining obligations under Section 8(a)(5)and (d) of the Act.2.The change in working hours ofknitting department employeesIt isundisputed that Respondent, without prior notice tothe Union, put into effect on February 8, 1972, a change inthe working hours of its hourly rated knitting departmentemployees. Under the changed schedule employees wererequired to report to work 10 minutes earlier and leave work10 minuteslater than before the change. Union NegotiatorRoper first learned of the changed work schedule on Febru-ary 23 when informed of it by employee members of thenegotiatingcommittee and did not receive a copy of it untilon or about March 6, after Roper informed Respondentthat the employees were disturbed about the change, andthe subject was discussed at the first bargaining conferenceon February 24.Respondent did later discuss the shift schedules with theUnion at several meetings between March and May 24when,with the concurrence of the union negotiators, theschedules were again changed, effective May 29, this timeto eliminate the early reporting but to add 20 minutes to theend of the shift and to provide for an extra 10-minute breakand for an extra 10 minutes for lunch. As a result of thesediscussions, it was also agreed that Respondent would reim-burse the knitters at time-and-one-half pay for the extratime they were required to work under the unilaterally im-posed work schedule in effect between February 8 and May29, 1972.Respondent's unilaterally imposed increase in workingtime for the knitting department employees in Februaryunquestionably was in derogation of Respondent's duty tobargain with the Union about the matter and was thereforein violation of Section 8(a)(5) and (1) of the Act.N.L.R.B.v.Katz,369 U.S. 736 (1962);American Cyanamid Co.,185NLRB 981. Respondent does not contend that its Februaryaction was lawful but asserts that the question whether thatconduct was unlawful is now moot in view of Respondent'ssubsequent bargaining about the subject matter and its sub-sequent reimbursement of employees for the extra time theywere required to work under the changed schedule. It is wellsettled, however, as pointed out by the court inN.L.R.B. v.Sewell Manufacturing Co.,172 F.2d 459, 461 (C.A. 5), "thata voluntary discontinuance of the violation by the respon-dent at a time prior to the institution of proceedings by theBoard does not affect the jurisdiction of the Board to make503an order barring resumption.The principle supporting thisrule is that the Board should have power to prohibit viola-tions in the future as well as to stop present violations."Consolidated Edisonv.N.L.R.B.,305 U.S. 197, 230.The factthat Respondent has, subsequent to its violation,recognizedits duty to bargain about the change in working hours andhas compensated the affected employees for its unlawfulconduct by paying them time-and-one-half for the extratime they were required to work is, of course,commendableand this circumstance will be taken into account in devisingthe appropriate remedy,infra.33.The locking of cafeteria doorsRespondent operates a cafeteria for its employees at An-drews which, prior to February 1972, was open at all timeswhen the plant was operating. There were vending machinesand canteen services in the cafeteria available to the em-ployees at all times. In February Vice President Urtz gaveorders to Respondent's night watchman that access doors tothe cafeteria were to be locked between 6 p.m. and 6 a.m.and opened only at "lunch" and other break periods. Onlybetween 35 and 50 bleaching and knitting department em-ployees working on swing shifts normally worked duringthose hours. Their access to the cafeteria was through thesewing room, the doors to which were locked pursuant toUrtz's instructions. There is testimony by one employee,Eaddy, that when she found the access door locked duringher lunch break at one time in February, she started bring-ing her lunch to work. Another employee, Pope, testifiedthat the access door was opened during break periods butthat employees could no longer get a soda or a headachepowder at other times as they had formerly done. I amsatisfied upon all the evidence that except perhaps on anisolated occasion such as that about which Eaddy testified,the access doors were open at normal lunch and other breakperiods and that the inconvenience to employees was mini-mal.Employees complained to Union Representative Roperabout the change and he discussed the matter withRespondent's representatives at the first bargaimng confer-ence on February 24. Urtz explained at the hearing (andpresumably also explained to Roper and the bargainingcommittee) that he had ordered the doors locked becausethe owner of vending machines placed in the cafeteria hadreported that vandalism and thefts had been occurring atnights and had threatened to remove the vending machinesif security measures were not taken by Respondent. Al-though the limiting of access to cafeteria services for the3Puerto Rican American Sugar Refinery, Inc,136 NLRB 428, cited byRespondent, is not apropos There the employer in reliance on a holding inJoseph J Schultz v N L RB, 284 F 2d 254 (C A D C., 1960) that an employermay not lawfully grant union-security and checkoff provisions in a contractwith an individual who is the employees' bargaining representative,refusedto bargain about those subjects with an individual representative, Orroyo,but, pending a decision by the Board on this issue, the employer did bargainand grant union security and checkoff to a labor organization of whichOrroyo became president. The Board then granted a motion by Orroyo toamend the certification by showing the labor organization to be the bargain-ing representative, and dismissed the complaint, finding that it would noteffectuate the policies of the Act to decide the issues raised by the complaintin those circumstances 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDswing shift employees did have some slight effect upon theirworking conditions and it undoubtedly would have beenbetter for employee morale for Respondent to have an-nounced the change and Respondent's reasons for it to theemployees prior to effectuating the change,I am persuadedbecause of the minimal effect upon working conditions andthe lack of unlawful motivation by Respondent that itsconduct in this respect did not amount to an unlawful refus-al to bargain.Retail Store Union(Coca-Cola Bottling Works)v.N.L.R B.,466 F.2d 380,384-385(C.A.D.C., 1972).4.The alleged change in practice of rotatingknitting department employeesIt is the General Counsel's contention that on or aboutMarch 1, 1972, Respondent unilaterally without notice to orconsultation with the Union, instituted a change in its sys-tem of rotating knitters from one set of machines to anotherin such a manner as to unfairly distribute work on themachines which were harder or easier to run or which paidlower or higher rates. The General Counsel produced threeemployees who testified to the effect that it had beenRespondent's practice prior to about the first of March torotate the knitters weekly from one set of machines to an-other, with only occasional deviations because of the ab-sence of a knitter, so that over a period of 6 or 7 weeks eachknitter would have worked on each type of machine, themore desirable as well as the less desirable, but that afterabout March 1, Respondent would keep the knitters on oneset of machines for long periods of time, without rotatingthem weekly as in the past. This change, according to thesethree witnesses, made work more onerous and adverselyaffected the earning capacity of the less fortunate knitters.Respondent denies that any change in its practice of as-signing knitters to machines actually took place. It states,moreover, that the assignment of knitters to machines isdone by the knitting machine fixers, nonsupervisory person-nel who are included in the bargaining unit; that it has notexercised any control over the manner in which the fixersassign work; and that it has received no complaints fromany knitter as to the manner in which assignments havebeen made to her. It accordingly argues that it cannot beheld to have violated any bargaining obligations by reasonof the manner in which its fixers have operated.Respondent called two of its fixers, one over rib knittingoperations and the other over flat knitting operations, eachof whom testified that he received no direction from man-agement as to how he should assign knitters, that he exer-cised his own discretion in performing this duty and that nochange had occurred in the manner in which he did thisassigning. Respondent also adduced evidence that in Sep-tember 1971 it had physically separated the rib and flatknitting departments and that in late February it had movedall of its smaller machines in the rib knitting department toone area, whereas theretofore these machines had been in-terspersed among the larger machines. These changes, Re-spondent suggests, may have caused some of the knitters tofeel, contrary to the facts, that a change had occurred in themethod of rotating assignments.I find it unnecessary to resolve the conflicts in the testi-mony and to analyze the documentary evidence adduced byRespondent in purported support of its contention that nochange actually occurred for I am convinced that even if achange did occur, no unfair labor practice can be imputedto Respondent by reason of that fact in the circumstancesof this case.While normally persons, like the knitting ma-chine fixers in this case, who are given responsibility formaking work assignments involving the exercise of discre-tion and which may affect the earnings or the earning ca-pacity of the employees, are regarded as supervisors withinthe meaning of the Act, neither the General Counsel, theUnion, nor the Employer has contended that the fixers hereinvolved are supervisors.' They are included in the bargain-ing unit certified by the Regional Director on December 23,1971, as appropriate in the underlying representation caseand, in its answer to the complaint, Respondent admits theappropriateness of that unit. Despite their inclusion in theunit in the representation case, however, the parties wouldnot have been estopped from urging in this subsequent un-fair labor practice case, based upon the different record heremade, that they are in fact supervisors.5 The failure of theGeneral Counsel or Union to assert, even now, that theknitting machine fixers are supervisors leads me to concludethat the authority of the fixers to assign work is subject toreview by supervisory personnel over them upon the com-plaint of any employee. The fact that no employee com-plained to her supervisor and in that manner apprisedmanagement of any alleged change in the way assignmentswere being made, precludes any finding that Respondentwas responsible for any change, if, indeed, there was one.Accordingly, no unfair labor practice finding will be basedupon this allegation of the complaint.C. TheAlleged Threatening Statements1.The alleged threatsby VicePresident Urtzto withhold the granting of a retirementplan and never to grant acheckoffto the UnionEmployee Joyce Lambert testified that on or about July25, 1972, as Urtz was passing her work station in the ware-house building at Andrews, she stopped him, in the presenceof fellow employee Sadie Howard, to talk about seniorityand a retirement plan. She gave the following account of theconversation. After they had first talked about seniority,Lambert asked him about employee retirement rights,whereupon he stated that he had wanted to give the employ-ees a retirement plan and that such a plan was being drawnup "until people like you went out and brought this messinto the mill." In response to her question whether he was° It is noted that in two prior unfair labor practice casesagainstRespon-dent, 150 NLRB 689 and 153 NLRB 51, the knitting machine fixers at theAndrews plant were regarded as supervisors and were excluded from thebargaining unit Those cases arose when Respondent's employees were repre-sented by another labor organization, the International Ladies' GarmentWorkers' Union, and the unit findings in thosecases, likethe one agreedupon in this case, were based upon findings in an underlying representationcase5Furr's,Inc v NLRB,381F2d562,566,fn 8(CA 10, 1967), N L R BvMontgomery Ward and Co,242 F 2d 497 (C A 2, 1957), cert. denied, 355U S. 829 (1957),N L R B v Elliott-Williams Co, Inc,345 F 2d 460, 463(CA 7, 1965) ONEITA KNITTING MILLSreferring to the Union, he replied, "Yes. And now I'll nevergive it, give retirement." Urtz then remarked, "Now, Joyce,I've answered your question, let me ask you one. . . . Doyou predict a strike?" Lambert responded, "Well, not rightat that time." Urtz then asked, if there was a strike, whatwould she predict would be the cause of it. To her reply,"possibly checkoff," he retorted, "You'll never get it." Lam-bert reported this conversation to members of the employeenegotiating committee, to which she herself was electedshortly thereafter.Urtz's account of the July 25 conversation was substan-tially different.He testified that he was first stopped byemployee Sadie Howard who asked when she was going toget her 20-year pin. Then, as Joyce Lambert walked up,Howard asked about a pension plan which Urtz had previ-ously mentioned to the employees.6 Urtz told Howard thatRespondent was still working on the plan and hoped thatitwould go into effect "one of these days" but that it nowhad to be negotiated with the Union. At that point, accord-ing to Urtz, Lambert asked whether the employees still hadseniority and he explained that they did. Urtz denied thatany mention was made of a checkoff or of union duesdeduction or of a strike.Sadie Howard's version was that Lambert asked Urtzabout seniority and that after he assured her that all theemployees had seniority at least for layoff purposes, How-ard asked in jest about a 20-year pin for herself and a thirdemployee present, Alma Powell, suggested a dime store pin.Howard then asked Urtz whether the employees would re-ceive retirement benefits regardless of whether a contractwas signed with the Union. He replied that "the lawyershave already got it set up, but there will not be any benefitsuntil this is settled; that as long as negotiations were goingon Respondent could do nothing but that the employeeswould get their retirement when things were settled. How-ard did not hear any mention of a dues checkoff or deduc-tion of union dues from checks or of a strike.'With respect to Urtz's statements about a pension orretirement plan, I am persuaded that Urtz did not say thatRespondent would never grant it but, rather that Respon-dent would not grant it at that time because the Union hadcome in and the matter had to be negotiated with the Union.The latter version, given by both Howard and Urtz, is con-sistent with the evidence that Respondent had wanted togive the employees a pension plan even before the Unionbecame the employees' bargaining representative and witha reference in one of the union bulletins to a pension planpresented by Respondent at the bargaining table. Accord-ingly, no violation of the Act is found on the basis ofRespondent's statements regarding the pension plan.6 The record shows that on October29, 1971,when the Union's organiza-tional drive was in progress,Urtz wrote Respondent's employees a letter,reminding the employees,among other things, that during the spring of thatyear he had told them of a retirement or pension plan, to be paid for byRespondent,which experts were working on and that he expected to establishand fund such a plan soon7Howard concededly did not want to become involved in any LaborBoard proceeding She testified that she was not interested in having a unionrepresent her and it is likely that her recollection regarding what may havebeen said about union matters was not as good as that of Lambert,who wasinterested in the Union and reported the conversation shortly thereafter toemployee members of the negotiating committee505With respect to the alleged statements regarding the grantof a checkoff, I am persuaded that Lambert'sversion issubstantially accurate. Her testimony on this issue had aring of truth. It is also consistent with otherstatementswhich, I find, were made by Urtz on the same day toRespondent's Lane plant employees. Let us now turn to theevidence regarding that speech.On or about the same day Urtz had the above-relatedconversation with Lambert and Howard, Urtz addressedthe approximately 200 employees at the Lane plant. Theoccasion for this talk, according to Urtz, was that he hadheard rumors to the effect that he was going to attend aunion meeting that night and he wanted to inform the em-ployees that he was not going to attend. He also took thisoccasion to inform the employees, among other things, astoRespondent's position in regard to the subject of thededuction of union dues from employees' paychecks, whichhe stated was one of the issues between Respondent and theUnion. Rodine McCullough and Mary McRay, both ofwhom worked at the Lane plant and were members of thebargaining committee, testified that Urtz told the group thathe would not grant the Union's request for a checkoff provi-sion in the contract being negotiated because he did notwant the employees "mad" at him for taking money out oftheir paychecks for the Union.Urtz's account was not substantially different from thatofMcCullough and McRay but he insisted that he did notmention the word "checkoff." According to Urtz he told theemployees that one of theissueswas the "deduction ofunion dues" and that he "felt that if a person wanted tobelong to a union or any other organization, that theyshould be willing to reach into their pocket and pay thedues." He told them that when Respondent "had a unionbefore, and a contract and dues deduction, [he] had manypeople get very irritated with [him] because they thoughtthat [he] was the one who was the cause of union duesdeduction out of their check" and that he did not want theemployees at Lane to get "mad" at him. At the hearing Urtzmade quite a point of the fact that he had never used theword "checkoff" in talking to the employees and testifiedthat he did not tell them he would never grant a "checkoff"to the Union. Two employees, Ollie Mae Dunmore andBillie Barr,corroborated Urtz's testimony that he referredto a "dues deduction" rather than a "checkoff" (a distinc-tion which I find immaterial) and each of them testified thatUrtz never said he would not grant a dues deduction provi-sion.Regardless of the precise words Urtz used, I am satisfied,as expressedly testified by McCullough and McRay, and asimplicitly revealed by Urtz's own testimony, that he told thegroup of employees that he would not include in the con-tract then being negotiated any provision for checkoff ordeduction of union dues.8Ido not agree with Respondent's argument in its brief8As McCullough testified, Respondent had offered a checkoff provisionin a proposed package contract in May which the Union turned down be-cause it wasthe only concession Respondent had madeRespondent's posi-tion regardingthe checkoff appears to have changedthereafter as indicatedby the July 25 speech and by a unionbulletin issued in Septemberor Octoberwhich states."The Companyis also insistingon the kind of Union Contractwhich woulddestroy the Union's ability to survive when they refusedto agreeto a checkoff system to pay union dues " 506DECISIONSOF NATIONALLABOR RELATIONS BOARDthat since it may not be compelled to grant a union proposalfor a checkoff(H.K Porter Company, Inc. v. N L.R.B.,397U.S. 99 (1970) ), it may lawfully threaten employees that itwill not grant such a provision. At the time Urtz told hisassembled employees that he would not grant the Union'srequest for a checkoff of union dues, Respondent was undera legal obligation to bargain with the Union about thismatter. The Union's demand for a checkoff provision wasan unresolved issue at the bargaining table. By announcingto the employees that he would not grant this demand, Urtzwas painting himself into a corner and making it difficult tonegotiate further with the Union on this subject. Urtz's aim,itwouldseem"was to deal with the Union through theemployees rather than with the employees through theUnion."N. L. R. B. v. General Electric Co.,418 F.2d 736, 756(C.A. 2, 1964), cert. denied 397 U.S. 965 (1970);May De-partment Stores Co. v. N.L.R B.,326 U.S. 376, 385-386.I find that Urtz by telling employee Lambert at the An-drews plant and his assembled employees at the Lane plant,while union negotiations were still in progress, that Respon-dent would not grant the Union's request for a checkoff orunion dues deduction provision in any collective-bargainingagreement, interfered with, restrained, and coerced the em-ployees in the exercise of their right to bargain collectivelythrough a representative of their own choosing and thatRespondent thereby violated Section 8(a)(l) of the Act.2.Respondent's coercive treatmentof employee GlissonDorothy Glisson is an employee member of the Union'sbargaining committee. At a bargaining session on June 27,Respondent's attorney, Smith, presented to Union Repre-sentative Ted Benton a list of mechanics and fixers to whomRespondent wished to grant merit increases. The Unionasked for a caucus and during the caucus as well as afterreturning to the bargaining meeting, Glisson made the re-mark that she felt there were some mechanics on the list whodid not deserve a merit increase. During the conversationwhich ensued, Urtz asked Glisson which mechanics she wasreferring to. Union Representative Benton asked her not toreveal any names and she refused to reveal any.On the following morning Superintendent Billy Marieasked Glisson to report to the office. When she arrived, shefound all of the mechanics from the department in whichshe worked present. Glisson's supervisor, Ronnie Newton,also came in.Employee Gloria Jean Green, who had at-tempted to accompany Glisson, was excluded. Superinten-dent Mane told Glisson that Urtz had reported to him thatGlisson had said there were no mechanics in the mill whocould fix a sewing machine. Glisson denied having madesuch a remark. Mane then stated that he was going to goget Urtz and Glisson said that she would get one of theemployees. Marie replied that Urtz would run any employeeout who attempted to come to the office with Glisson.When Urtz arrived, Superintendent Marie told him thatGlisson had denied making the statement Urtz had attribut-ed to her. Thereupon Urtz asked Glisson, "Dorothy, what'sthe matter with you? You don't have guts enough to backup what you said in the meeting?" When Glisson deniedsaying what had been attributed to her by SuperintendentMarie, Urtz told her that the mechanics weresitting beforeher and asked her to name the one she had referred toduring the bargaining session. Glisson refused to name anymechanic but stated that if Superintendent Marie wouldwalk around the plant, he could see which mechanic she hadreferred to. Urtz, in anger, shook his finger in her face as hetold her: "Dorothy Glisson, I will not have you low ratingmy mechanics because I'm proud of them. . . . You havea big mouth, Dorothy Glisson, and you sure love to run it."He also told her that she was not going to run themill. Shereplied that she was not trying to run it. He retorted, "You'-re damn right you're not going to run this mill. . . . If youcouldn't get your sewing machine fixed out there, whydidn't you come to me with the matter?" Glisson repliedthat she thought that was Supervisor Newton's job. At theconclusion of the conference, Urtz shook his finger near herfaceas he told her: "I know your kind. You better get outthere to that sewing machine, you better keep your bigmouth shut, you better do your job.BecauseI'm going tobe watching you." Glisson was so upset over the interviewthat she had to take several nerve pills during the day andwas unable to report for work the next day.TGlisson was unquestionably engaging in a protected con-certed activity when during the bargaining conference, andas a member of the bargaining committee, she expressed herview that some of the mechanics scheduled for a meritincreasedid not deserve an increase and also inrefusing todivulge, upon instructions from the union representative,the names of any persons she had in mind.10 It haslong beenrecognized that if an employer were free to reprimand orotherwise discipline an employee "because heresented astatementmade by the employee during a bargaining con-ference, either one of two undesirable results would follow:collective bargaining would cease to be between equals (anemployee having no parallel method of retaliation),or em-ployees would hesitate ever to participate personally in bar-gaining negotiations, leaving such matters entirely to theirrepresentative."BettcherManufacturingCorporation, 76NLRB 526;Crown Central Petroleum Corporation v. N.L.R.B., 430 F.2d 724, 731 (C.A. 5, 1970).Much leeway must be permitted to both the employer andemployees in the bargaining conference itself foreach sideto freely express views and take positions, even using strongand uncomplimentary language in doing so. An employeeat such a conference is imbued with a feeling of collectivesecurity by reason of the presence of fellow employees or hisbargaining representative and is thereby emboldened tospeak his mind as an equal with his employer, without thedegree of timidity he might normally feel when alone withhis employer on an occasion when they disagree.When Respondent called Glisson to an accounting on theday following the bargaining conference for the protectedstatementsmade by her at that conference and questionedher about those statements, it was restraining and coercingher in her right freely to participate in bargaining confer-ences.By dealing with her as an individual in an attempt to9 The abovefindings arebased upon the creditedand uncontradictedtestimonyof Glisson10The Union, as already noted, did subsequently approve themerit in-creases proposedby Respondent ONEITA KNITTING MILLSforce her to reveal names which the Union's bargainingrepresentative had forbidden her to reveal, Respondent was,moreover, seeking to undercut the Union's authority, con-trary to its obligation to deal with the Union.Independently of the above-mentioned coercive aspectsof Respondent's conduct, however, Urtz's admonition toher that she get back to her machine, keep her "big mouthshut" and do her job and his warning that he would bewatching her constituted a threat that she would be keptunder surveillance and that reprisals against her would re-sult if she continued vigorously to express her views onbargaining issues as she had done on June 27.For the reasons indicated, Respondent's conduct consti-tuted interference with, restraint, and coercion of Glissonand other employees in the exercise of their rights guaran-teed under Section 7 of the Act and was in violation ofSection 8(a)(1).CONCLUSIONS OF LAW1.TextileWorkers Union of America, AFL-CIO, CLC,isand has been at all times since December 23, 1971, theexclusive bargaining representative of Respondent's em-ployeesin anappropriate bargaining unit consisting of allproduction and maintenance employees, quality controlemployees, fixers, and fixer-learners at Respondent's An-drews and Lane, South Carolina, plants, excluding thetruckdriver, trainers, office clerical employees, guards, andsupervisors as defined in the Act.2.By unilaterally, without notice to or consultation withthe employees' bargaining representative, granting wage in-creases to its employees on January 29, 1972, and changingthe working hours of its knitting department employees onor about February 7, 1972, Respondent has refused to bar-gain with the Union, in violation of Section 8(a)(5) and (1)of the Act.3.By telling its individual employees that it would nevergrant a checkoff of union dues to the Union, at a time whenthat subject was still an unresolved bargaining issue in con-tract negotiations with the Union, Respondent interferedwith, restrained, and coerced its employees in the exerciseof their right to bargain collectively through a representativeof their own choosing, in violation of Section 8(a)(1) of theAct.4.By coercively interrogating, reprimanding, and threat-ening tokeepan employee under surveillance because sheengaged in protected union activity, Respondent has inter-fered with, restrained, and coerced employees in the exer-cise of their rights guaranteed under Section 7 of the Act,in violation of Section 8(a)(l) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent did not engage in other unfair labor prac-tices alleged in the complaint which have not been specifi-cally found herein.THE REMEDYIthaving been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and (1)of the Act, my recommended Order will require that it cease507and desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.The record shows that after unlawfully refusing to bar-gain with the Union by taking certain unilateral action withrespect to wage increases and changed working hours, Re-spondent did thereafter notify the Union and confer with itbefore putting into effect further wage increases and beforeagain changing the employees' working hours. The recordalso shows that Respondent, following consultations withtheUnion, reimbursed its employees with time-and-one-half pay for the extra time they had been required to workpursuant to Respondent's unilateral increase in their work-ing time.Respondent accordingly will not be required togrant the employees any further payment for the extra timethey were required to work. Nor will Respondent, of course,be required to take from its employees any wage increasewhich it unlawfully granted them through its unilateral ac-tion. The instances revealed in this record are not the firstoccasions when Respondent has been found to have failedin itsbargaining obligations by acting unilaterally. TheBoard in 1965 found that Respondent had similarly violatedits statutory bargaining obligations by taking unilateral ac-tionat itsAndrews plant in regard to employee workingconditions (153 NLRB 51, 54). The Board had earlier, in1964, found that Respondent had violated Section 8(a)(5) ofthe Act by a general failure to confer in good faith with thebargaining representative (150 NLRB 689). In view of thisbackground of failing to meet its statutory bargaining obli-gations and also because of the Section 8(a)(1) violationsherein found which are related to Respondent's bargainingobligations, I am persuaded that the normal remedial orderfor the Section 8(a)(5) violations is necessary to effectuatethe policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act,I issuethe following recommended:ORDER iiOneita Knitting Mills, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Unilaterally granting wage increases or changingother conditions of employment without conferring aboutthosematters with TextileWorkers Union of America,AFL-CIO, CLC, asthe exclusive bargaining representativeof its employees in the following appropriate unit:All pro-duction and maintenance employees,quality control em-ployees, fixers and fixer-learners at Respondent'sAndrewsand Lane,South Carolina, plants, excluding the truckdriver,trainers,office clerical employees,guards, and supervisorsas defined in the Act.(b) Interfering with, restraining, and coercing employees11 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the exercise of their right to bargain through a representa-tive of their own choosing by telling individual employeesthat Respondent will not grant a union demand which is anunresolvedissueat the bargaining table.(c)Coercively interrogating, reprimanding, or threaten-ing to keep under surveillance any employee because suchemployee has engaged in protected union activity.(d) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive bargaining repre-sentative of the employees in the unit described above withrespect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Andrews and Lane, South Carolina, plantscopies of the attached notice marked "Appendix." 12 Copiesof the notice on forms provided by the Regional Directorfor Region 11, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employeesare custom-anly posted. Reasonable steps shall be taken by Respondentto insure that the notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region11, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofaras it allegesunfair labor practices not herein found.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board"